NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDREY L. KIMNER,                               No. 21-15487

                Plaintiff-Appellant,            D.C. No. 5:20-cv-07563-EJD

 v.
                                                MEMORANDUM*
BERKELEY COUNTY, SC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Audrey L. Kimner appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from South

Carolina state court proceedings. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal for lack of personal jurisdiction. CollegeSource,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kimner’s request for a
hearing, set forth in her filing at Docket Entry No. 9, is denied.
Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011). We affirm.

      The district court properly dismissed Kimner’s action because Kimner failed

to allege facts sufficient to make a prima facie showing that the district court had

personal jurisdiction over defendant Berkeley County. See id. at 1074, 1076-77

(discussing requirements for general and specific personal jurisdiction); see also

Walden v. Fiore, 571 U.S. 277, 291 (2014) (“[I]t is the defendant, not the plaintiff

or third parties, who must create contacts with the forum State.”).

      The district court did not abuse its discretion by denying Kimner’s motion

for recusal because Kimner failed to demonstrate extrajudicial bias or prejudice.

See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth

standard of review and objective test to determine whether recusal is required).

      We reject as unsupported by the record Kimner’s contentions that the district

court was biased against her, engaged in unlawful or unethical behavior, or erred

by failing to hold a hearing.

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    21-15487